Winslow Green Mutual Funds winslow green growth fund winslow green solutions fund Supplement dated October 26, 2009 to Prospectuses dated April 28, 2009 and August 25, 2009 As of October 26, 2009, the Winslow Green Growth Fund and Winslow Green Solutions Fund will be solely managed by Jackson W. Robinson, who will be responsible for the day-to-day management of the funds.All references to Matthew Patsky should be removed. Please retain this Supplement with the Prospectus. Winslow Green Mutual Funds winslow green growth fund winslow green solutions fund Supplement dated October 26, 2009 to Statements of Additional Information dated April 28, 2009 and August 25, 2009 As of October 26, 2009, the Winslow Green Growth Fund and Winslow Green Solutions Fund will be solely managed by Jackson W. Robinson, who will be responsible for the day-to-day management of the funds.All references to Matthew Patsky should be removed. Please retain this Supplement with the Statement of Additional Information.
